DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-22 are pending.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 05/17/2022, with respect to Claim 1, the arguments have been fully considered and are persuasive.  The Non-Final Rejection Report (dated 02/17/2022) of claims 1-22 has been withdrawn.

Response to Amendment
The amendments to the claims, filed on May 17, 2022 have been entered. Claims 1-22 are pending.

Allowable Subject Matter
Claims 1-22 are allowed. Independent claims 1, 13 and 17 contain allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a communication system comprising: a receptacle connector including a contact assembly and a receptacle connector housing, the contact assembly including receptacle contacts arranged in an upper and a lower array, the contact assembly including contact holders, the receptacle connector housing including a front housing and an inner housing for receiving the contact holders and the receptacle contacts, the front housing including a cavity, a card slot at a front of the receptacle connector housing, the inner housing being received in the cavity to position the mating ends of the receptacle contacts, the front housing retaining the contact holders in the inner housing and including a housing latch securing the inner housing in the front housing, the receptacle connector housing having guide pockets at the front, and includes a height profile that contains the housing latch, the inner housing and the guide pockets; and a plug connector mated with the receptacle connector including a plug connector housing having an upper wall, a lower wall and side walls forming a cavity for receiving a cable assembly of the plug connector, the cable assembly having cables electrically connected to a circuit card having a card edge and plug contacts, the circuit card being received in the card slot of the receptacle connector to mate the plug contacts with the receptacle contacts, the plug connector housing includes alignment embossments extending forward from the side walls, the alignment embossments being received in the guide pockets of the receptacle connector to align the plug connector with the receptacle connector prior to loading the circuit card in the card slot, the plug connector including latches coupled to the alignment embossments being latchably coupled to the receptacle connector, wherein the latches are contained within a height profile of the plug connector housing defined between the upper wall and the lower wall of the plug connector housing, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 13, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a plug connector comprising: a cable assembly including cables electrically connected to a circuit card the circuit card having a card edge and plug contacts proximate to the card edge, the circuit card configured to be received in a card slot of a receptacle connector; a plug connector housing including an upper wall, a lower wall and side walls at first and second sides of the plug connector housing, the side walls extending between the upper and lower walls forming a cavity between the side walls, the cavity receives the circuit card, the plug connector housing includes a height profile defined between the upper wall and the lower wall, the plug connector housing includes alignment embossments extending forward from the side walls, the alignment embossments being configured to interface with the receptacle connector to align the plug connector with the receptacle connector prior to loading the circuit card in the card slot; latches coupled to the alignment embossments along the first and second sides, the latches configured to be latchably coupled to the receptacle connector, wherein the latches are contained within the height profile of the plug connector housing, the latches being actuated to release the latches by pressing the latches inward from the first and second sides of the plug connector housing, as recited in claim 13, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 17, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a receptacle connector for a communication system comprising: a contact assembly including receptacle contacts arranged in an upper array and a lower array, the contact assembly including contact holders holding the receptacle contacts; a receptacle connector housing holding the contact assembly, including a front housing and an inner housing, the inner housing receiving the contact holders and the receptacle contacts, the front housing including a top wall and a bottom wall forming a cavity and including a card slot at a front of the receptacle connector housing configured to receive a plug circuit card of a plug connector, the inner housing being received in the cavity of the front housing to position the mating ends of the receptacle contacts, the front housing retaining the contact holders in the inner housing, and including a housing latch securing the inner housing in the front housing, the receptacle connector housing having a guide pocket configured to receive the plug connector to locate the plug connector relative to the receptacle connector, wherein the receptacle connector housing includes a height profile defined between the top wall and the bottom wall, the housing latch being contained within the height profile, the inner housing being contained within the height profile, the guide pocket being contained within the height profile, as recited in claim 17, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831